Citation Nr: 1725880	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  14-39 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for an acquired psychiatric disorder, to include major depressive disorder with anxiety features. 


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 2001 to October 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board notes that in the February 2013 rating decision, the RO granted a 50 percent rating for major depressive disorder, recurrent, with anxiety features, and the Veteran directly appealed that issue in his August 2013 notice of disagreement.  In a subsequent October 2014 rating decision, the RO maintained the characterization of the condition as major depressive disorder, recurrent, with anxiety features and increased the evaluation to 70 percent effective September 22, 2010.  As a function of the Board's de novo review authority, the Board has characterized the Veteran's claim as one for an acquired psychiatric disorder, to include major depressive disorder with anxiety features.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a substantive appeal submitted in November 2014, the Veteran indicated that he was requesting a hearing before the Board at the Montgomery RO on both increased rating issues.  Thereafter, in a March 2015 notification, the Veteran was informed that he was scheduled for a Travel Board hearing before a Veterans Law Judge of the Board at the New York RO.  The hearing date was set for April 16, 2015, and the Veteran did not appear for the scheduled hearing.  In May 2015, the March 2015 hearing notification was returned to the RO as undeliverable.  

In a subsequent correspondence, dated in December 2015, the Veteran stated that he never received the March 2015 notification of the date of the hearing and requested that his hearing be rescheduled.  He noted a new address that did not match the address VA had on file at the time.  It is clear under these circumstances that the Veteran was not afforded a full opportunity to appear for a Travel Board hearing at his local RO, and the Veterans Law Judge who was to hold the earlier hearing has determined that good cause exists for a new hearing to be scheduled.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing before the Board at his local RO, according to the date of the original request for such a hearing.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing in accordance with 38 C.F.R. § 20.704(b) (2016), making sure to send notification of the scheduled hearing date to the address that is currently on file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




